Citation Nr: 1609115	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-27 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1975 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript is of record. 


FINDING OF FACT

The Veteran's current sleep apnea is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Sleep Apnea

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Additionally, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his currently diagnosed sleep apnea was incurred during his active duty service.  Specifically, he asserts that he often had difficulty sleeping while in service and that he was told that he would snore heavily and appear to be having trouble catching his breath when he was sleeping.  

Service treatment records do not reveal any findings of sleep apnea in service.  Post-service treatment records reveal that the Veteran was first diagnosed with sleep apnea in December 2002, when a sleep study revealed severe sleep apnea/hypopnea syndrome.  

In support of his claim, the Veteran submitted a statement from H. G., who indicated that he worked with the Veteran from 1995 to 1998 in Atsugi, Japan.  He noted that during the daily morning team meetings, and often during Command Staff Meetings, he would witness the Veteran asleep and snoring rather loudly.  It often appeared that he was running out of breath and he would wake up choking and gasping.  He also indicated that the Veteran would snore and all of a sudden stop breathing for a few seconds.  He stated that the Veteran would snore so loud and hold his breath that it resulted in him waking himself up.  He indicated that he discussed this with the Veteran and advised him to see a specialist regarding this condition.  He noted that the Veteran told him that he continually experienced difficulty sleeping during the night and would often toss and turn and wake up after falling asleep, which resulted in him being very tired during the day.

In a July 2010 statement, the Veteran's wife indicated that for a number of years, the Veteran, while sleeping at night, had loud chronic snoring and gasping for breath.  She stated that on numerous occasions while watching television, he would fall asleep and start snoring and would hold his breath for few seconds in a repeated pattern.  She also reported that on numerous evenings, the Veteran snored and all of a sudden would stop breathing for few seconds in a repeated pattern.  She noted that she would wake him up but he would go back to sleep and return to his snoring once again.  She indicated that while he was on active duty with the US Navy, she recommended to him several times to seek medical help since it was scaring her.  She reported that this situation became worse while we they were stationed in Atsugi, Japan, from September 1995 until September 1998.  She noted that he was very stubborn about seeking medical help for this condition.

In a January 2013 treatment record, the Veteran was noted to have been diagnosed with sleep apnea in 2002, but the Veteran's physician indicated that he probably had problems before that.  

In a May 2014 treatment record, it was indicated that it sounded like the Veteran had sleep apnea while on active duty.   

In a June 2014 letter, the Veteran's daughter, E. W., indicated that for as long she could remember her father had severe sleeping issues.  She noted that it seemed to have gotten worse when they were stationed in NAF Atsugi, Japan, during his active duty years from 1995 until 1998, which were during her high school year period.  She reported that every time he closed his eyes he would snore extremely loud, with periods of time holding his breath, and that after he held his breath, he would gasp for air, sometimes waking himself up.  She indicated that he was always tired, even after having 8 to 10 hours of sleep.  She further reported that at times, they would all sit down, when watching movie on television or even sitting in public, and he would fall asleep, start snoring very loudly, and hold his breath, with snorting sounds and gasping for air.  She indicated that even as a child she knew that was not normal.  

In an October 2014 letter, the Veteran's treating physician, J. S., M.D., indicated that he had evaluated the Veteran in the Pulmonary Clinic for several years, since about 2012.   He also noted that the Veteran saw Dr. P. in their clinic as early as 2011.  He indicated that by all reports, the Veteran was diagnosed with sleep apnea in 2002, approximately 4 years after his retirement in 1998.  Dr. S. stated that although the Veteran was not diagnosed with sleep apnea while on active duty, he did have similar symptoms and witnessed apneas detailed in a letter from his spouse dated July 10, 2010.  He noted that the Veteran had had very little change in his weight between retirement in 1998 and the diagnosis in 2002 of sleep apnea.  He stated that after a review of all available medical records and examination, it was his opinion, with reasonable medical certainty, that the Veteran's current sleep apnea was incurred while he was active duty.  

At his January 2016 hearing, the Veteran reported he was first diagnosed with sleep apnea in 2002, but realized that he had a sleeping problem while on active duty.  He indicated that his wife told him he was snoring loud and that he would hold his breath.  He reported that the condition became worse when he was stationed in Japan.  He further testified that his wife and daughter would tell him this would also happen when he fell asleep watching television.  He stated that he ignored the situation until 2002 when his wife told him his symptoms were getting worse.  The Veteran's wife testified that the Veteran had had sleeping problems for many years while in service.  

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for sleep apnea.  Entitlement to service connection for sleep apnea cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The Veteran has provided credible evidence of in-service sleep apnea symptoms, to include snoring, gasping for air, and feeling tired all the time.  To the extent that the in-service treatment records do not contain any diagnoses of sleep apnea, the Board finds this of limited probative value when compared to his current specific and consistent statements endorsing snoring and breathing problems while in service, which are corroborated by the Veteran's spouse, his daughter, and a friend who served with Veteran from 1995 to 1998 while in Japan.  

Moreover, the only medical opinion of record indicates that with reasonable medical certainty, the Veteran's current sleep apnea was incurred while he was active duty.  This opinion was rendered by his treating physician after a review of the record and examination of the Veteran.  

The Veteran has reported experiencing recurrent sleep apnea symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is at least in relative equipoise, the Board finds that the Veteran experienced recurrent sleep apnea symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service snoring/gasping for air/sleeping disturbance symptoms; that the Veteran currently has sleep apnea; and a medical nexus between his current sleep apnea and service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


